Reversed and Remanded and Opinion filed March 30, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00388-CR
                               NO. 14-20-00389-CR

                      THE STATE OF TEXAS, Appellant

                                         V.

                      AARON JAMES TEMPLE, Appellee

                   On Appeal from the 179th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 1557153, 1557664

                                 OPINION

      The State of Texas appeals from orders suspending execution of appellee’s
prison sentences and placing him on community supervision. See Tex. Code Crim.
Proc. art. 42A.202. Under article 42A.202(a), a trial court’s jurisdiction to suspend
execution of a sentence the defendant has begun serving expires 180 days after
execution of the sentence actually begins. Id. In its first issue, the State contends
the trial court lacked jurisdiction to suspend appellee’s sentences and place him on
community supervision (“shock probation”) because the trial court signed the order
202 days after appellee began serving his sentences. In its second issue, the State
contends that the trial court erred by granting shock probation without permitting the
State to present evidence, contrary to article 42A.202(e).

      We agree with the State that the trial court lacked jurisdiction to place appellee
on shock probation because the court granted that relief more than 180 days after
appellee began serving his sentences. Therefore, we vacate the trial court’s orders,
reinstate the judgments of conviction, and remand to the trial court to execute the
sentences previously assessed. Due to our disposition, we need not address the
State’s second issue.

                                    Background

      A grand jury indicted appellee for the felony offenses of possession with intent
to deliver methamphetamine and cocaine. He pleaded guilty to both offenses, and
the trial court deferred an adjudication of guilt and placed him on community
supervision for nine years. The State moved to adjudicate appellee’s guilt based on
his failure to pay fees and his commission of a new offense, namely assault of a
family member. After a hearing on the State’s motions to adjudicate, the trial court
found the assault allegation true and assessed punishment at ten years for the
methamphetamine offense and five years for the cocaine offense. Both judgments
are dated October 9, 2019, and appellee began serving his sentences on that date.

      Appellee filed motions for shock probation on January 28, 2020, but the
hearing on his motions was not held until April 28, 2020. On the day of the hearing,
the trial court signed the orders at issue suspending execution of appellee’s sentences
and placing him on community supervision for eight years in each case.




                                           2
          The State timely appealed. See Tex. Code Crim. Proc. art. 44.01(a)(2)
(permitting State’s appeal from a trial court’s order modifying its judgment); State
v. Robinson, 498 S.W.3d 914, 918-19 (Tex. Crim. App. 2016) (“We hold that the
State may appeal an order that modifies a judgment by imposing shock probation.”).

                                               Analysis

          Jurisdiction refers to the power of a court to hear a controversy and make
decisions that are legally binding on all the parties involved. State v. Dunbar, 297
S.W.3d 777, 780 (Tex. Crim. App. 2009). A trial court’s jurisdiction over a criminal
case consists of the court’s power over the subject matter of the case, which is
conveyed by statute or constitutional provision, as well as personal jurisdiction over
the accused, which is invoked in felony prosecutions by the filing of an indictment
or information. Id. When community supervision is not imposed, no motion for
new trial or in arrest of judgment is filed, and no appeal is taken, the trial court’s
jurisdiction over a defendant terminates thirty days after sentencing. Id. Beyond
that thirty-day period, another source of jurisdiction must exist to authorize any trial
court orders. Id.

          Texas courts have the power to suspend sentences, but only under “such
conditions as the Legislature may provide.” Tex. Const. art. IV, § 11A. As relevant
here, the Legislature has granted trial courts extended jurisdiction to suspend
sentences and place a defendant on community supervision. See Tex. Code Crim.
Proc. arts. 42A.201-.204. After a defendant is sentenced to a term of confinement
in the Texas Department of Criminal Justice for any felony other than a state jail
felony, the convicting court retains limited jurisdiction for 180 days after the
defendant begins serving his sentence.1 Tex. Code Crim. Proc. art. 42A.202(a).

          1
              Execution of sentence begins upon the defendant’s incarceration. Robinson, 498 S.W.3d
at 919.

                                                   3
During that 180-day period, the judge of the convicting court, on the court’s own
motion or a motion from the parties, may suspend the remaining portion of the
sentence and place on community supervision any defendant who has not previously
been convicted of a felony and is otherwise eligible for community supervision. Id.
art. 42A.202(b).

      The 180-day limit on a trial court’s jurisdiction to grant shock probation is
just that—a jurisdictional limit—and it is strictly enforced. E.g., Robinson, 498
S.W.3d at 919 (“Because the trial court’s decision to grant shock probation continues
for only 180 days from the date the execution of the sentence actually begins, any
action taken by the trial court after the 180th day is void and subject to mandamus.”);
State ex rel. Bryan v. McDonald, 642 S.W.2d 492, 493 (Tex. Crim. App. 1982)
(granting mandamus relief and ordering trial court to vacate order placing defendant
on shock probation issued 185 days after defendant began serving sentence;
explaining that “[a]ny action taken by the trial court[] after the 180th day is void
because the court is acting without jurisdiction”); see also Ex parte Busby, 67
S.W.3d 171, 174 (Tex. Crim. App. 2001) (even if defendant makes proper and timely
request for shock probation, order signed after court loses jurisdiction is void),
overruled on other grounds by Ex parte Hale, 117 S.W.3d 866, 872 (Tex. Crim.
App. 2003).

      Here, appellee began serving his sentence on October 9, 2019. Thus, the
court’s 180-day jurisdiction to grant shock probation expired on April 6, 2020. The
trial court granted appellee’s motion for shock probation several weeks later, on
April 28. At the hearing, the parties and the trial judge acknowledged that the
hearing was occurring outside the 180-day period. However, appellee’s counsel
argued that “under the current pandemic rules and situations going on in the State of
Texas the Court of Criminal Appeals has tolled any time limits in that regard.”

                                          4
      At the time of the hearing, the First Emergency Order Regarding the COVID-
19 State of Disaster, 596 S.W.3d 265 (Tex. 2020), was in effect. See also Tex. Gov’t
Code § 22.0035(b) (permitting supreme court to modify or suspend procedures for
the conduct of any court proceeding affected by a disaster during the pendency of a
disaster declared by the governor). Under that order, trial courts were permitted,
subject to constitutional limitations, to “[m]odify or suspend any and all deadlines
and procedures, whether prescribed by statute, rule, or order.” See First Emergency
Order, 596 S.W.3d 265.

      Jurisdiction, however, concerns a trial court’s power to make legally binding
decisions and is not merely a “procedural” concept. See Dunbar, 297 S.W.3d at 780.
The Court of Criminal Appeals has recently discussed the limitations of the First
Emergency Order’s relevant language on which appellee relied in urging the trial
court to grant shock probation after the expiration of 180 days:

      This language giving a court the power to modify or suspend “deadlines
      and procedures” presupposes a pre-existing power or authority over the
      case or the proceedings. A court may extend a deadline or alter a
      procedure that would otherwise be part of the court proceedings. It does
      not suggest that a court can create jurisdiction for itself where
      jurisdiction would otherwise be absent or that a judge could create
      authority to preside over proceedings over which the judge would
      otherwise be barred from presiding. . . .
      If the Supreme Court’s Emergency Order were really intended to
      permit trial courts to enlarge their own jurisdiction and to permit trial
      judges to enlarge the types of proceedings over which they have
      authority, we would expect a provision to explicitly say so. It is true
      that part 3 proper says “subject only to constitutional provisions,” but
      that is still not an explicit statement that courts and judges have the
      ability to enlarge their jurisdiction and authority over proceedings.

In re State ex rel. Ogg, No. WR-91,936-01, —S.W.3d—, 2021 WL 800761, at *3
(Tex. Crim. App. Mar. 3, 2021) (emphasis added). As the Ogg court construed the


                                          5
dispositive text, the First Emergency Order does not allow a court to create
jurisdiction for itself when jurisdiction would otherwise be absent.

        Accordingly, we hold that the First Emergency Order does not by its terms
extend a trial judge’s authority to order shock probation beyond 180 days after a
defendant begins serving a felony sentence. See Tex. Code Crim. Proc. art. 42A.202;
Bryan, 642 S.W.2d at 493.                A judge “cannot use the Emergency Order’s
authorization to modify or suspend procedures to confer that authority upon
himself.” Ogg, 2021 WL 800761, at *4. It is undisputed in today’s case that the
challenged order suspending the execution of appellee’s sentence and placing him
on community supervision was issued more than 180 days after he began serving his
sentence. Therefore, the trial court signed the order after its jurisdiction expired.

        Because the trial court lacked jurisdiction to suspend appellee’s sentence and
place him on community supervision, the orders at issue in these two appeals are
void. See Bryan, 642 S.W.2d at 493. We sustain the State’s first issue.2

                                            Conclusion

        We vacate the trial court’s April 28, 2020 orders suspending appellee’s
sentences and placing him on community supervision, reinstate the October 9, 2019
judgments of conviction in each cause, and remand to the trial court with instructions
to execute the sentences previously assessed.



                                               /s/       Kevin Jewell
                                                         Justice
Panel consists of Justices Jewell, Poissant, and Wilson.
Publish — Tex. R. App. P. 47.2.

        2
            Our resolution of this issue renders the State’s second issue moot. See Tex. R. App. P.
47.1.

                                                     6